Interview Summary Record:
At the outset, the examiners noted that the applicant’s brief agenda focused on decisions from CyberSource and Bilski.  The examiners suggested the attorneys instead to build their response based directly on the new guidance (2019 Revised Patent Subject Matter Eligibility Guidance - PEG), instead of on these specific court decisions. 
There were then two separate discussions, the first regarding independent claim 11 and the second regarding dependent claims 29-32.

Regarding independent claim 11, the attorneys argued that the current invention uses a particular machine (i.e., spectroscopic probe sensor) to transmit data to a computer (see Fig. 1) in order to perform a more accurate analysis of liquid samples for determining values of parameters of interest, therefore, improving the functioning of the computer, as indicated in the guidance. 
The examiners indicated that it does not appear that the computer itself is being improved, but suggested instead that it might be more fruitful to argue that the claim represents an improvement “to any other technology or technical field”.  The examiners suggested that the attorneys should try to clarify what technology is actually being improved in the recited claims.  The examiners discussed the tension between considering a claim a practical application as an improvement to a technology or technical field, and considering a claim as merely “generally linking the use of the judicial exception to a particular technological environment or field of use”, without having it be drawn to a particular practical application, under the Step 2A - Prong Two of the test.
Regarding the Prong Two consideration of applying “a particular machine”, the examiners explained that although a machine is recited, this does not necessarily limit the current 
Also, the examiners explained that arguments about the invention being an improvement based on collecting data and transmitting the data to a remote computer for analysis may not be persuasive since applicant’s own disclosure describes that this is a conventional practice (see specification at [0009]-[0010]), and because the specific claim limitations relating to these features may not spell out the features in a way that makes clear that the claim is limited to such an improvement as appears to be suggested in the specification.  While discussing this topic, the examiners and attorneys discussed whether it may be possible to build arguments based on the method being an improvement based on the algorithm being able to handle non-linear responses (see specification at [0011]), but the examiners did not immediately see that this would be sufficient to find the claims eligible.

Regarding dependent claims 29-32, the attorneys discussed the subject matter recited in these claims, which were added in the previous response. In general, the attorneys argued that no analysis of these claims had been presented in the final rejection, and asked whether or not incorporation of these limitations improved the claims eligibility under 35 U.S.C. 101. 
SAP America v. Investpic, LLC: “collecting information, including when limited to particular content (which does not change its character as information), [is] within the realm of abstract ideas”, while claims 30 and 32 recited additional elements that, when considered individually and in combination, amount to extra-solution activities (i.e., displaying results) while appending computer implementation as recited in the MPEP and FairWarning.  During the interview, the examiners maintained their position on claims 30 and 32 being ineligible under 101 due to the above reasoning.
However, continuing the earlier discussion of whether independent claim 11 constituted a practical application as an improvement to a technology or technical field, rather than being merely generally linked to a particular technological environment or field of use, the examiners were tentatively persuaded that claims 29 and 31 should be considered to reflect a particular practical application.  Specifically, the claims recite that the product is an alcoholic beverage and the parameters of interest comprise one or more of pH, sugar content, and alcohol content, and the examiners were tentatively persuaded that these claims are therefore reciting a particular practical application, rather than monopolizing the abstract idea across the broad field of use of spectroscopy.  Therefore, should the applicants pursue this argument in their response, the examiner will find claims 29 and 31 eligible (and therefore objected to as depending on a rejected independent claim, but containing allowable subject matter).

No additional agreement was reached.  The examiners will await for a formal response to the office action mailed on 02/03/2021.

/LINA M CORDERO/Primary Examiner, Art Unit 2857